Citation Nr: 9900683	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a thyroid disorder to 
include hypothyroidism. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.  Service records show he had more than one year of 
foreign and/or sea service.  He was awarded a Vietnam Service 
Medal and a Vietnam Campaign Medal.   

This matter came before the Board of Veterans Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO).  This matter was remanded to the RO in 
November 1996 for additional development.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that the RO committed error in denying 
his claim of entitlement to service connection for 
hypothyroidism.  He contends, in essence, that his thyroid 
disorder was caused by surgery that he underwent for a 
cervical spine disability that was incurred in service.  He 
also asserts that he developed a thyroid disorder as a result 
of exposure to Agent Orange in Vietnam.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a thyroid disorder to include hypothyroidism.  



FINDING OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the evidence shows that 
hypothyroidism was incurred many years after service and is 
not medically related to service, to exposure to Agent Orange 
in service, or to a service-connected disability. 


CONCLUSION OF LAW

A thyroid disorder to include hypothyroidism was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for entitlement to 
service connection for a thyroid disorder to include 
hypothyroidism is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The veteran has presented a claim which 
is not inherently implausible.  The Board is satisfied that 
all facts have been properly developed.  The veteran was 
afforded VA examination in August and September 1994.  This 
matter was remanded to the RO in November 1996.  The Board 
finds that the RO complied with the directives of the remand 
and made a diligent effort to obtain the veterans treatment 
records from the VA medical centers in Tucson, Arizona, 
Houston, Texas, and San Antonio, Texas, but to no avail.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).


Pertinent Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Service in the Republic of 
Vietnam includes service in the waters offshore.  38 C.F.R. 
§ 3.307(a)(6) (1998).  

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for the purposes of 
presumptive service connection.  The following diseases shall 
be service-connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even if there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: Chloracne 
or other acneform disease consistent with chloracne, 
Hodgkins disease, non-Hodgkins lymphoma, porphyria cutanea 
tarda, soft-tissue sarcomas, multiple myeloma, acute and 
subacute peripheral neuropathy, prostate cancer, and certain 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea).  38 C.F.R. § 3.309(e) (1998). 

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (January 4, 1994). 

Factual Background

Service medical records are silent for a diagnosis of 
hypothyroidism or other thyroid disorder.  The service 
medical records show that in February 1970, the veteran 
injured his neck after diving into a river.  The diagnosis 
was cervical sprain.  

Hospitalization records from the B.G. Hospital, dated from 
June 1970 to August 1970, reflect a diagnosis of fracture-
dislocation of the C5-C6.  The veteran underwent surgery and 
his post-operative course was uneventful.  It was noted that 
the fracture-dislocation of C5-C6 improved with the surgical 
treatment.  

An October 1970 rating decision established service 
connection for a fracture-dislocation at C5-C6 with excision 
at C5-6 disc and anterior fusion.  A 10 percent disability 
evaluation was assigned from May 18, 1970.  A temporary total 
evaluation for convalescence was assigned from June 2, 1970.  
A 30 percent evaluation was assigned from December 1, 1970.   

An October 1971 VA examination report reflects a diagnosis of 
minimal residuals of an excision of a cervical disc at C5-6 
with an anterior bone fusion and a scar of the iliac crest 
due to a bone graft.  The report is silent for a diagnosis of 
hypothyroidism or other thyroid disorder.   
 
A March 1991 Agent Orange examination report reflects a 
diagnosis of fungal infection of the skin, post fracture with 
a fusion of the neck, allergic rhinitis, and possible sleep 
apnea.  The report is silent for a diagnosis of 
hypothyroidism or other thyroid disorder.    

VA treatment records, dated in April 1991, indicate that the 
veteran underwent an examination after complaints of sleep 
apnea.  The assessment, in pertinent part, was rule out 
hypothyroidism.  The examiner noted that the veteran 
underwent a cervical spine fusion in 1970 and that the 
veteran had possible surgical thyroid trauma?.  It was 
noted that the veteran had past Synthroid use.  The examiner 
suggested a possible correlation between sleep apnea and 
hypothyroidism (most likely 2° to obesity).  

VA treatment records, dated from May 1991 to May 1994, 
indicate that the veteran was placed on Synthroid for 
hypothyroidism.  The veterans hypothyroidism was well-
controlled.      

An August 1994 VA examination report indicates that the 
veteran reported that after the neck surgery, he had quite a 
bit of neck stiffness but not too much discomfort.  He stood 
with his neck thrust forward slightly.  The impression, in 
pertinent part, was status post anterior fusion at C5-C6 for 
fracture dislocation with marked limitation of motion.

A September 1994 VA examination report reveals that the 
veteran reported that he injured his neck in Vietnam in a 
diving accident.  He underwent an anterior fusion that left 
him pretty much without residual.  The veteran reported 
that he developed a low thyroid which he thought might be the 
result of the neck surgery since the surgery was in the 
anterior neck area.  Upon examination, there was full range 
of motion of the neck.  The impression was status post C5-C6 
fusion with no neurological residual and hypothyroidism 
possibly related to the C5-C6 fusion.  The examiner stated 
that it was certainly possible that the veterans thyroid 
gland was injured as a result of the anterior cervical 
fusion.  The examiner further noted that he had no way to 
determine this for sure, since the diagnosis of 
hypothyroidism was made some time after the surgery; in other 
words, it was not noted as a complication of surgery and it 
was a problem that might have developed spontaneously.   

At a hearing before the RO in October 1994, the veteran 
asserted, in essence, that during the surgery for his neck 
fracture, the surgeons messed up his thyroid.  Hearing 
Transcript, hereinafter Tr., 4.  He indicated that after his 
neck surgery, he gained a lot of weight and he started to 
fall asleep.  Tr. 4 and 5.  At that time, he did not know it 
was a thyroid problem.  Tr. 5.  He also asserted that his 
thyroid problem was linked to exposure to Agent Orange in 
Vietnam.  Tr. 6.   

At a hearing before the Board in July 1996, the veteran 
stated, in essence, that his hypothyroidism was caused by his 
neck surgery in 1970.  Tr. 3.  He indicated that he had 
symptoms, such as excess weight, after the surgery.  Tr. 5.  
The veteran stated that hypothyroidism was first diagnosed in 
the 1980s.  Tr. 6.  He indicated that at that time, he 
underwent a sleep apnea test at the VA medical center in 
Tucson.  Tr. 6.  

Analysis

The Board finds that the preponderance of the competent and 
probative evidence fails to establish a medical relationship 
between the veterans hypothyroidism and his period of 
service or his service-connected cervical spine disability.  
Review of the record reveals that there is no definitive 
evidence that medically relates the hypothyroidism to the 
veterans service-connected cervical spine disability or to 
his period of service.  

The Board finds that the preponderance of the competent and 
probative evidence fails to establish a medical relationship 
between the veterans hypothyroidism and his exposure to 
herbicide agents in Vietnam.  Service records show that the 
veteran served in Vietnam.  However, the veteran has not 
submitted evidence of a current diagnosis of a disease for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Hypothyroidism is not a disease 
for which service connection may be presumed due to exposure 
to Agent Orange.  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (January 4, 1994).  Accordingly, 
hypothyroidism may not be presumed to have been incurred in 
service as a result of exposure to an herbicide agent.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  The veteran has not 
submitted evidence of a current diagnosis of a disease for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  Id. 

The veteran asserts that his hypothyroidism is due to 
exposure to herbicide agents in Vietnam.  Although the 
veteran and other lay persons are competent to provide an 
account of the veteran's symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran does not possess the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether his hypothyroidism was due to 
exposure to herbicide agents or to his period of service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran has not submitted any medical opinion to support his 
contentions.  There is no competent evidence that medically 
relates the hypothyroidism to the veteran's period of 
service, or to exposure to an herbicide agent.  The VA 
examination reports and treatment records do not provide a 
medical nexus between the veteran's hypothyroidism and 
exposure to herbicide agents.
The Board finds that the preponderance of the competent and 
probative evidence fails to establish a medical relationship 
between the veterans hypothyroidism and his service-
connected cervical spine disability.  The hospitalization 
records from the B.G. Hospital, dated from June 1970 to 
August 1970, indicate that the veteran underwent cervical 
spine surgery.  Significantly, the hospital records do not 
note complications of the surgery such as injury to the 
thyroid gland.  The October 1971 VA examination report is 
silent for a diagnosis of a thyroid disorder.  The medical 
evidence shows that the presence of hypothyroidism was first 
suggested in April 1991, which was approximately twenty years 
after the veteran separated from service.  The report does 
not conclude that hypothyroidism is due to the veteran's 
cervical spine disability or to the cervical spine surgery, 
and in fact, seems to implicate obesity as a more likely 
cause.  The VA examiner who examined the veteran in September 
1994 indicated that he had no way to determine for sure if 
the veterans thyroid disorder was due to the cervical spine 
surgery.  In the September 1994 VA examination report, the 
examiner stated that it was certainly possible that the 
veterans thyroid gland was injured as a result of the 
anterior cervical fusion.  However, the examiner indicated 
that he had no way to determine this for sure since the 
diagnosis of hypothyroidism was made sometime after the 
surgery; in other words, it was not noted as a complication 
of surgery and it was a problem that might have developed 
spontaneously.  

The Board notes that the United States Court of Veterans 
Appeals has held that medical evidence must be more than 
speculative.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 
(1992) holding that a doctors opinion that the veterans 
service-connected condition may or may not have 
contributed to his cause of death was inadequate nexus 
evidence to well ground the claim).  In this instance the 
April 1991 report is speculative, does not render a definite 
relationship and finally suggests another more likely cause 
of hypothyroidism (obesity).  The 1994 VA examination report 
suggests service-connected disability as a possible cause of 
hypothyroidism and also suggests that it might have developed 
spontaneously.  In other words, it may or may not be related.  
Thus, the Board finds the April 1991 and !994 medical 
evidence to be non-probative and non-evidence.  

At the hearing before the Board, the veteran asserted that he 
developed hypothyroidism after his cervical spine surgery.  
Tr. 3.  He indicated that he developed symptoms of 
hypothyroidism after the surgery, but hypothyroidism was not 
diagnosed until years later.  Tr. 3 and 5.  As noted above, 
the veteran does not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the etiology of his hypothyroidism.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran is competent 
to provide an account of his symptoms, but he is not 
competent to provide a medical opinion as to the significance 
of such symptoms.  The veteran has not submitted any other 
medical evidence to support his claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Veterans Appeals stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In this case, for the reasons stated above, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim for service connection for a thyroid 
disorder to include hypothyroidism.  The doctrine of 
reasonable doubt, therefore, does not apply in this case.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. 
App. 49.  Accordingly, the veterans claim must be denied.  




ORDER

Entitlement to service connection for a thyroid disorder to 
include hypothyroidism is denied.  


	
THOMAS J. DANNAHER
Member, Board of Veterans' Appeals
	
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
